COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


MCQUAY, INC. AND
 TRAVELERS INDEMNITY COMPANY
 OF AMERICA
                                                                  MEMORANDUM OPINION *
v.     Record No. 0413-08-3                                           PER CURIAM
                                                                      JUNE 24, 2008
SCOTT M. WOOD


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert M. Himmel; Lucas & Kite, PLC, on brief), for appellants.

                 (A. Thomas Lane, Jr., on brief), for appellee.


       McQuay, Inc. and its insurer (hereinafter referred to as “employer”) appeal a decision of

the Workers’ Compensation Commission awarding Scott M. Wood (claimant) temporary total

disability benefits beginning October 6, 2006 and continuing. Employer contends no credible

evidence supports the commission’s finding that claimant proved ongoing partial disability after

November 7, 2006. 1 We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Wood v. McQuay, Inc., VWC File No. 230-64-65 (Jan. 15, 2008). We

dispense with oral argument and summarily affirm because the facts and legal contentions are


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Employer did not appeal the commission’s finding that claimant proved he sustained a
compensable injury by accident arising out of and in the course of his employment on October 6,
2006, and, thus, that issue is not before us. In addition, employer did not include the issue of
whether claimant adequately marketed his residual work capacity after November 7, 2006 in its
questions presented and, therefore, we will not consider that issue on appeal. See Hillcrest
Manor Nursing Home v. Underwood, 35 Va. App. 31, 39 n.4, 542 S.E.2d 785, 789 n.4 (2001)
(declined to consider “an issue not expressly stated among the ‘questions presented’”).
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          - 2-